Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 1 of 13 PageID #: 597




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  PATRICK R. SMITH and BRANDON S. HOLM, )
                                        )
                   Plaintiffs,          )
                                        )
                   v.                                        )        No. 2:20-cv-00630-JMS-DLP
                                                             )
  WILLIAM P. BARR, et al,                                    )
                                                             )
                           Defendants.                       )


                                         Declaration of T.J. Watson

          I, T .J. Watson, declare the following:

  1.      I am currently employed by the Bureau of Prisons (BOP) as the Complex Warden at the

          Federal Correctional Complex located in Terre Haute, Indiana (FCC Terre-Haute), a

          position I have held since November 11, 2018. I have been employed by the BOP in

          areas of increasing responsibility since 1995.

  2.      The statements I make hereinafter are made on the basis of my review of the official files

          and records of the BOP, my own personal knowledge, or on the basis of information

          acquired by me through the performance of my official duties.

  3.      The BOP, under the supervision of the United States Marshals Service, is responsible for

          implementing federal death sentences. See 18 U .S.C. §3596(a); 28 C.F.R. Part 26. 1




  1
    The first executions since 2003 were scheduled to take place almost a year ago. See
  https://www.iustice.gov/opa/pr/federal-govemment-resume-capital-punishment-after-nearly-two-decade-lapse
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 2 of 13 PageID #: 598




  4.       Currently, executions of the following inmates are scheduled to occur on the following

          dates: Brandon Bemard2 on December 10, 2020; Alfred Bourgeois3 on December 11,

          2020; Lisa Montgomery on January 12, 2021; Cory Johnson on January 14, 2021; and

          Dustin Higgs on January 15, 2021.

  5.      I am aware that Plaintiffs, inmates Patrick Smith and Brandon Holm, allege that

          conducting executions at FCC Terre Haute will lead to the spread of COVID-19, in

          violation of their Eighth Amendment rights.

  6.      FCC Terre Haute is situated on approximately 1145 acres and is comprised of three

          separate prisons in three separate buildings: the United States Penitentiary (USP), which

          is a high security prison; the Federal Correctional Institution (FCI), which is a medium

          security prison; and the Federal Prison Camp (FPC), which is a minimum security prison

          camp. FCC Terre Haute also includes a Central Utility Plant, a staff training center, the

          National Bus Center, a garage, and numerous other buildings. The execution facility is

          entirely separate from the aforementioned buildings. The execution facility is

          approximately over one hundred feet from the FCI, but physically separated by perimeter

          fencing and razor wire. Staff at the execution facility cannot approach anyone on FCI

          grounds due to the perimeter fencing. The execution facility is approximately the

          equivalent of several city blocks from the FPC which is further south on the property.

          The USP is even further away from the execution facility as it is south of the FPC.




  2
   On October 16, 2020, Bernard was provided a notice informing him that a date has been set for the implementation
  of his death sentence.

  3
    Alfred Bourgeois was originally scheduled to be executed on January 13, 2020, but legal impediments prevented
  the government from proceeding at that time. On November 20, 2020, Bourgeois received a notice informing him
  of his current execution date.
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 3 of 13 PageID #: 599




  7.     Plaintiffs Smith and Holm are currently designated to reside at the medium-security

         Federal Correctional Institution (FCI). See Attachments 1 and 2, Inmate Quarters History

         for Smith and Holm, respectively.

  8.     The BOP and FCC Terre Haute have implemented rigorous safeguards and precaut~ons in

         light of the COVID-19 pandemic. The BOP is following the guidance and directives

         from the World Health Organization (WHO), the Centers for Disease Control (CDC), the

         Office of Personnel Management (OPM), the Department of Justice, and the Office of the

         Vice President. Agency-wide modified operations in response to COVID-19 were

         announced by BOP on March 13, 2020. See

         https://www.bop.gov/resources/news/20200313 _covid-19.jsp. 4 These modifications

         have remained in place and currently include the following measures, among others:

             •   temperature checks and COVID-19 screening are being conducted for staff,
                 contractors, and other visitors, with those who register a temperature of 100.4°
                 Fahrenheit or higher denied access to the grounds;

             •   as much as possible, staff are being assigned to the same posts and are not
                 rotating;

             •   the movements of inmates are limited so as to prevent congregating and to
                 maximize social distancing. Essential inmate work details, such as Food Service,
                 continue to operate with appropriate screening (i.e. temperature checks and
                 reporting symptoms). Inmate movement in small numbers is authorized for use of
                 the Commissary, Laundry, Showers, Telephone, to include legal calls, and for
                 access to TRULINCs (email) mental health or medical care;




  4
    While these modifications were initially scheduled to last for 30 days, they have been extended
  a number of times. See https://www.bop.gov/resources/news/
  pdfs/20200414_press_release_action_plan_6.pdf; https://www.bop.gov/resources/news/
  20200520_covid-19_phase_seven.jsp;
  https://www.bop.gov/foia/docs//COVIDPhase8June30.pdf;
  https://www.bop.gov/foia/docs//COV1Dphase9 08052020.pdf; and
  https://www.bop.gov/coronavirus/covidl 9_status.jsp
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 4 of 13 PageID #: 600




             •   Prior to entering th~ institution, or in Receiving and Discharge, all new intakes to
                an institution, including voluntary surrenders, BOP-to-BOP transfers, or transfers
                from outside the BOP system are screened by medical staff for COVID-19. This
                process includes a symptom screen, a temperature check, and an approved viral
                PCR test (either an· Abbott ID NOW point-of-care [POC] test or a commercial
                PCR test) performed on a sample obtained from a nasopharyngeal, mid-turbinate,
                or anterior nares swab. Inmates who arrive symptomatic AND/OR test positive
                will be placed in MEDICAL ISOLATION. Inmates who arrive asymptomatic
                AND test negative will be placed in QUARANTINE.
           . See https://www.bop.gov/coronavirus/covid 19_ status.jsp.

  9.     At FCC Terre Haute, all staff, inmates, and visitors are required to wear masks inside the

         institution. Masks are provided if a visitor does not have one. Additionally, all visitors

         can be provided full personal protective equipment (PPE) to include face shields, gowns,

         and gloves if they desire. Where possible, social distancing is practiced, consistent with

         Center for Disease Control (CDC) guidelines.

  10.    St~ff have been educated regarding the importance of staying home if they are feeling ill,

         and are required to self-report any COVID-19 exposure (known or suspected) as well as

         any positive COVID-19 test. If a staff member tests positive for COVID-19, he or she is

        · required to stay home in compliance with current CDC guidelines. Staff do not move

         between the separate facilities and buildings unless necessary, for example, if one ·

         institution is in need of additional staff due to staff being on leave on a given day, or

         otherwise requires assistance of additional staff. Some positions also by their nature

         involve working at multiple institutions, including custody staff, facilities staff, as well as

         medical, dental, and psychology staff

  11.    Inmate movement within the individual institutions is limited to small groups and subject

         to appro_priate screening measures. Inmate movement in small numbers is allowed for

         commissary, laundry, showers, telephone, TRULINCS (email), recreation, law library, as

         well as mental l}ealth and health care needs. Showers, phones, and surfaces are cleaned
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 5 of 13 PageID #: 601




             between each use and throughout the day. A full explanation of BOP inmate movement,

             both within institutions as well as between institutions, along with the logistics of inmate

             activities is available on the BOP's website. See

             https:l/www.bop.gov/coronavirus/covidl9 status.isp

  12.        FCC Terre Haute has multiple rapid Abbot test machines, and uses them to immediately

             test symptomatic inmates in order to isolate and quarantine them more quickly. Rapid

             testing has been used to test symptomatic inmates, and asymptomatic inmates who had

             close contact with an inmate who tested positive for COVID-19. If an inmate tests

             positive, then generally the rest of the inmates on that range (row of cells) are tested. If

             appropriate, entire units are locked down (remain in their cells) and tested. Inmates are

             all required to wear masks outside of their cells and to maintain social distance outside

             their cells.

  13.        BOP and FCC Terre Haute maintain data on the number of positive cases and testing.

             See https://www.bop.gov/coronavirus/. As of the signing of this declaration, the website

             lists 175 FCI inmates and 20 FCI staff5 as current positive cases. It lists 25 USP inmates

             and 3 staff as current positive cases. The website also lists 927 inmates at the FCI and

             Camp, and 935 inmates at the USP as having completed tests. 6 Id.

  14.        Historical data for the number of positive inmate and staff cases can be found at

             https://oig.justice.gov/coronavirus. By selecting "visit dashboards" then the "facility case

             trends" tab, and using the scroll function to select a specific BOP institution, the user can




  5   Data for the Federal Prison camp is included in the data listed on the website for the FCI.

  6
   As explained on the website, the number of positive tests at a facility is not equal to the number of cases, as one
  person may be tested more than once. The number of tests recorded per site reflects the number of persons at the
  specific facility who have been tested, whether at that site or at a prior facility.
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 6 of 13 PageID #: 602




        find a graph showing the ~umber of inmates or staff with lab-confirmed and open cases at

        a particular comJ?lex or facility on a particular day. This website cites the aforementioned

        BOP website as the source of this data. The website also provides a graph reflecting the

        total number of individuals reported by the county where the BOP facility is located as

        having a confirmed COVID-19.case.

  15.   In the days leading up to an execution, the FCC Terre Haute inmate population is locked

        down, thereby minimizing the interaction between inmates, as well as the interaction

        between inmates and staff.

  16.   Although it is difficult to predict with certainty for any particular execution, for the

        upcoming executions, BOP estimates that approximately 50 to 125 individuals inc.luding

        the BOP's execution team, state and local law enforcement,.and various witnesses, and·

        demonstrators will travel to FCC Terre Haute. All individuals arriving at FCC Terre

        Haute will be temperature checked and screened as described above in paragraph 8.

  17.   The execution team is comprised of approximately 40 BOP employees, who are

        employed at locations other than FCC Terre Haute. The execution team does not

        quarantine upon arriving in Indiana, as they generally arrive only a few days prior to a

        scheduled execution and must complete various time-sensitive tasks up~n their arrival:

        to the greatest extent possible, the execution team generally does not enter the FCI

        (where Plaintiffs are housed), USP, or FPC at all while at FCC Terre Haute. The

        execution team is primarily engaged in duties which occur in and around the execution

        facility, and generally does not interact with any inmate, other than the inmate housed at

        the execution facility. A limited number of execution team staff ~ccasionally have· a need

        to enter the FCI, USP, or FPC for reasons related to the execution, but such occurrences

        are rare and will be minimized. No members of the ~OP execution team carry out duties
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 7 of 13 PageID #: 603




        specific to FCC Terre Haute or are assigned such duties while on the grounds. Some

        members of the execution team have interaction with FCC Terre Haute personnel

        incident to their role in the operation of the execution. For example, the execution team

        may interact when going through security check points, receiving the inmate, receiving

        witnesses, and meeting with Terre Haute personnel to discuss operations logistics and

        equipment. However, such interactions are usually brief and infrequent (for example,

        when receiving the inmate and witnesses), and during all such interactions, BOP staff are

        required to wear masks and to the extent possible remain socially distanced.

  18.   In past executions, a number of security and support personnel such as Special

        Operations Response Teams (SORT) and Disturbance Control Teams (OCT) also

        travelled to FCC Terre Haute from other BOP institutions. However, such personnel are

        not scheduled to travel to Terre Haute for upcoming executions.

  19.   Non-BOP personnel such as media, witnesses, legal counsel, and Ministers of Record

        will not be permitted to enter the FCI, or to interact with any FCC Terre Haute inmate,

        other than the condemned inmate. Any visits with the condemned inmate would take

        place outside the presence of other inmates, either in the Special Confinement Unit

        (SCU), which is located at the USP, or the execution facility. During such visits, visitors

        are required to wear masks and to the extent possible remain socially distanced.

  20.   While the execution witness rooms may not allow for great distancing, full Personal

        Protective Equipment (PPE) is available to all members of the execution team while at

        FCC Terre Haute, to include fit-tested N-95 masks, gloves, gowns, and face shields.

        Other individuals who attend an execution, including attorneys, media, and witnesses, are

        required to wear masks and will be provided PPE if they request it. At a minimum, all

        members of the execution team must wear a mask.
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 8 of 13 PageID #: 604




  21.   Additionally, demonstrators have the opportunity to be present at an execution in a

        designated area on FCC Terre Haute grounds. However, no demonstrators have chosen

        to come into FCC Terre Haute grounds, instead electing to demonstrate in an area across

        the street from FCC Terre Haute. If demonstrators were to choose to be present on

        grounds, they would still be screened and temperature checked, as well as screened for

        security purposes, by FCC Terre Haute staff off-site, and then transported to the

        demonstration area by FCC Terre Haute staff. That demonstration area is near the main

        public road and not near any of the prison buildings.

  22.   In addition to the individuals coming to FCC Terre Haute for an execution,

        approximately 70 or more FCC Terre Haute staff have functions related to execution

        events. These FCC Terre Haute employees are not considered part of the execution team,

        and instead include staff that work at the USP, FCI, and FPC. For example, FCC staff

        manage check points and perimeter security, staff the command center, and escort

        witnesses and demonstrators. FCC staff managing check points will check ID's and

        temperatures; some staff in the command center will likely meet with some execution

        team staff in order to coordinate the operation; and staff escorting witnesses and

        demonstrators will by necessity interact with the witnesses and demonstrators.

        Therefore, FCC staff will have some interaction with both the public and the BOP

        personnel attending the execution. However, through all of these interactions, all

        individuals on FCC Terre Haute grounds will be required to wear masks, and will have

        been screened prior to entering the institution grounds. Many such interactions are

        limited in time,. for example, when checking ID' s and temperatures, and staff will ·

        minimize the amount of time they are within six feet of others.
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 9 of 13 PageID #: 605




  23.    After an execution, the BOP execution team members are afforded an opportunity to test

         for COVID-19. FCC Terre Haute staff are advised and encouraged to obta in a test if they

         had a known exposure or experience symptoms. They are not permitted to return to work

         until they are symptom-free. Of course all individuals are free to seek testing in the

         community. Approximately 5-7 members of the BOP execution team have historically

         elected to be tested prior to returning to their home communities. COVID tests are

         conducted on a voluntary basis.

  24.    I am aware the Court requested an update with regard to a staff member who tested

         positive for COVID-1 9 and was di sclosed during the course of litigation. See

         Hartkemeyer v. Barr, 2:20-cv-00336-JMS-JLP, dkt. 77-1. Contact tracing was

         immediately initiated to determine with whom this staff member had come into close

         contact. The staff member's contacts were determined by the use of video as well as his

         personal recollection. No additional cases of COVID- 19 were discovered as a result.

         BOP will continue to conduct the same contact tracing procedures if additional staff

         members test positive in the future.



  I declare, under penalty of pe1jury, pursuant to 28 U.S .C.· § 1746, that the foregoing is true and

 correct. Executed this :j__ day of December, 2020.


                                                       T f~
                                                       Federal Bureau of Prisons
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 10 of 13 PageID #: 606




                            ATTACHMENT 1
 Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 11 of 13 PageID #: 607
  THABO 531.01 *                      INMATE HISTORY                   *       12-02-2020
PAGE 001 OF 001 *                       QUARTERS                       *       14:49:57

 REG NO..: 53264-074 NAME....: SMITH, PATRICK RYAN
 CATEGORY: QTR       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                          START DATE/TIME   STOP DATE/TIME
THA     C03-061L     HOUSE C/RANGE   03/BED   061L        09-28-2020 1204   CURRENT
THA     Z04-211LAD   HOUSE Z/RANGE   04/BED   211L   AD   09-27-2020 2201   09-28-2020 1204
THA     Z03-142LAD   HOUSE Z/RANGE   03/BED   142L   AD   09-27-2020 2124   09-27-2020 2201
THA     C03-061L     HOUSE C/RANGE   03/BED   061L        08-17-2020 1053   09-27-2020 2124
THA     Z04-202UAD   HOUSE Z/RANGE   04/BED   202U   AD   08-16-2020 2044   08-17-2020 0748
THA     Z03-142LAD   HOUSE Z/RANGE   03/BED   142L   AD   08-16-2020 2010   08-16-2020 2044
THA     C03-061L     HOUSE C/RANGE   03/BED   061L        05-11-2020 1413   08-16-2020 2010
THA     R01-001L     HOUSE R/RANGE   01/BED   001L        05-11-2020 1256   05-11-2020 1413
THP     B01-128L     HOUSE B/RANGE   01/BED   128L        04-25-2020 0544   05-11-2020 1213
THA     C03-061L     HOUSE C/RANGE   03/BED   061L        04-25-2020 0404   04-25-2020 0405
THA     C03-061L     HOUSE C/RANGE   03/BED   061L        04-23-2020 1909   04-24-2020 2323
THA     C03-060U     HOUSE C/RANGE   03/BED   060U        04-23-2020 0900   04-23-2020 1909
THA     F03-105U     HOUSE F/RANGE   03/BED   105U        10-07-2019 1831   04-23-2020 0900
THA     R01-001L     HOUSE R/RANGE   01/BED   001L        10-07-2019 1343   10-07-2019 1831
OKL     E03-529U     HOUSE E/RANGE   03/BED   529U        09-16-2019 1827   10-07-2019 0846
OKL     E03-901L     HOUSE E/RANGE   03/BED   901L        09-16-2019 1645   09-16-2019 1827




G0000         TRANSACTION SUCCESSFULLY COMPLETED
Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 12 of 13 PageID #: 608




                            ATTACHMENT 2
 Case 2:20-cv-00630-JMS-DLP Document 28-1 Filed 12/05/20 Page 13 of 13 PageID #: 609
  THABO 531.01 *                      INMATE HISTORY                *       12-02-2020
PAGE 001 OF 001 *                       QUARTERS                    *       14:56:20

 REG NO..: 19005-030 NAME....: HOLM, BRANDON SCOTT
 CATEGORY: QTR       FUNCTION: PRT         FORMAT:

FCL     ASSIGNMENT   DESCRIPTION                       START DATE/TIME   STOP DATE/TIME
THA     C03-061U     HOUSE C/RANGE   03/BED   061U     07-01-2020 1807   CURRENT
THA     C04-083U     HOUSE C/RANGE   04/BED   083U     07-01-2020 1800   07-01-2020 1807
THA     F03-105L     HOUSE F/RANGE   03/BED   105L     02-13-2020 1834   07-01-2020 1800
THA     R01-001L     HOUSE R/RANGE   01/BED   001L     02-13-2020 1543   02-13-2020 1834




G0000         TRANSACTION SUCCESSFULLY COMPLETED
